DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and the dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In instance, claim 1 recites the limitation "at least one additional functionality" in line 10. However, there is no claimed prior limitation of "at least one functionality" antecedent to the said claimed limitation of "at least one additional functionality". As such, there is insufficient antecedent basis for this limitation (i.e. "at least one additional functionality") in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boeckem et al. (US 2015/0185327 A1 hereinafter referred to as “Boeckem”).
	With respect to claim 1, Boeckem discloses, in Figs.1a-9b, a handheld laser distance measuring device (50) for contactless distance measurement between the handheld laser distance measuring device (50) and a remote object (70) using a laser beam (60) emitted by the laser distance measuring device (50) (see for example Fig.5, Par.[0102]-[0103], [0124]-[0130] wherein measurement system 50 scanning by means of the laser beam 60 to carry out a distance measurement to the measurement point on the surface of target point on an object 70), comprising: a device housing/(attachment scanner vertical house) (see for example Fig.3, Par.[0121] wherein the attachment scanner 10 includes a vertical house edge); an energy supply device/(energy supply of the attachment scanner 10) (see Par.[0111] wherein the energy supply of the attachment scanner 10 can furthermore be effected by an integrated battery); and, a device-side coupling device (20) paired with the device housing, the device-side coupling device (20) configured to reversibly arrange at least one attachment device (10) on the handheld laser distance measuring device (50) (see Par.[0070], [0099], [0110] wherein measuring device (50) connected to the scanning module (10) by means of the fixing means (i.e. that measuring device 50 and scanner 10 can be reversibly disconnected by un-fixing means) e.g. to a measuring device in suitable positioning or by means of which the coupling-in of the laser beam can be carried out exactly), wherein at least one additional functionality is included based on the arrangement of the at least one attachment device on the handheld laser distance measuring device (see Par.[0100]-[0110] and [0128]-[0129] wherein beside distance measurement functionality; in addition, the scanning module 10 once again has a motor 14 for driving the rotation and a goniometer 13 for determining the rotation angle of the mirror 11).
With respect to claim 2, Boeckem discloses, in Figs.1a-9b, the handheld laser distance measuring device wherein the device-side coupling device (20) is configured to transmit electrical energy to an electrical energy utilization unit of the at least one attachment device (10) arranged on the handheld laser distance measuring device (50) (see Par.[0111] wherein the energy supply of the attachment scanner 10 can furthermore be effected by an integrated battery or by from the measuring device 20 by means of electrical contact-making).
With respect to claim 3, Boeckem discloses, in Figs.1a-9b, the handheld laser distance measuring device, wherein the device-side coupling device (20) is configured to transmit information, to the at least one attachment device (10) arranged on the handheld laser distance measuring device (50) or from the at least one attachment device (10) arranged on the handheld laser distance measuring device (see Figs.6-7, Par.[0133] wherein coupling device 20 includes pivoting apparatus 80 has a display 88 for displaying information and an operating panel 89, in particular for inputting control commands).
With respect to claim 4, Boeckem discloses, in Figs.1a-9b, the handheld laser distance measuring device, further comprising: a control device/(emission unit), configured to receive and/or to evaluate at least one piece of information transmitted from the at least one attachment device (10) arranged on the handheld laser distance measuring device (50) (see Par.[0050], [0052], [0055], [0073] wherein emission unit defining an optical target axis).
With respect to claim 5, Boeckem discloses, in Figs.1a-9b, the handheld laser distance measuring device wherein the control device is configured to detect an arranged state of the at least one an attachment device and/or to detect a type of the at least one attachment device (see claim 23, Par.[0050], [0052], [0055], [0073] wherein emission unit defining an optical target axis).
With respect to claim 6, Boeckem discloses, in Figs.1a-9b, the handheld laser distance measuring device as claimed further comprising: an output device (28) (see Par.[0115] wherein camera for outputting image data is disclosed), wherein the control device is configured to output an electrical signal to the output device (i) depending on the detection of the arranged state of the at least one attachment device and/or the detection of the type of the at least one attachment device, and/or (ii) to control and/or to regulate an energy supply of the device-side coupling device.
With respect to claim 7, Boeckem discloses, in Figs.1a-9b, an attachment device for arranging on a handheld laser distance measuring device (50), in particular, a handheld laser distance measuring device (see for example Fig.5, Par.[0102]-[0103], [0124]-[0130] wherein measurement system 50 scanning by means of the laser beam 60 to carry out a distance measurement to the measurement point on the surface of target point on an object 70) comprising: an attachment housing/(attachment scanner vertical house) (see for example Fig.3, Par.[0121] wherein the attachment scanner 10 includes a vertical house edge); and an attachment-side coupling device (20) paired with the attachment housing, and configured to reversibly arrange the attachment device at least on the handheld laser distance measuring device (see Par.[0070], [0099], [0110] wherein measuring device (50) connected to the scanning module (10) by means of the fixing means (i.e. that measuring device 50 and scanner 10 can be reversibly disconnected by un-fixing means) e.g. to a measuring device in suitable positioning or by means of which the coupling-in of the laser beam can be carried out exactly), wherein at least one additional functionality is included based on the arrangement of the attachment device on the handheld laser distance measuring device (see Par.[0100]-[0110] and [0128]-[0129] wherein beside distance measurement functionality; in addition, the scanning module 10 once again has a motor 14 for driving the rotation and a goniometer 13 for determining the rotation angle of the mirror 11).
With respect to claim 8, Boeckem discloses, in Figs.1a-9b, the attachment device further comprising: an optical element (11) (see Par.[0098]-[0108] wherein optical deflection element 11 is disclosed), wherein the attachment device (10) is configured set up to deflect an emitted laser beam (60) of the handheld laser distance measuring device (50) in a state arranged on the handheld laser distance measuring device (50) using the optical element, and wherein the deflection is at an angle of 90o (see Fig.2c, wherein laser deflection by mirror 11 is 90o).
With respect to claim 12, Boeckem discloses, in Figs.1a-9b, the attachment device further comprising: at least one electrical energy utilization unit configured to be supplied with energy in a state arranged on the handheld laser distance measuring device by an energy supply device of the handheld laser distance measuring device (see Par.[0111] wherein the energy supply of the attachment scanner 10 can furthermore be effected by an integrated battery or by from the measuring device 20 by means of electrical contact-making).
With respect to claim 14, Boeckem discloses, in Figs.1a-9b, the attachment device wherein the attachment device is configured to provide an additional or alternative functionality from a list of functionalities which at least comprises: a measuring-tape functionality, a distance-measurement functionality, a temperature-measurement functionality, a moisture-measurement functionality, an air-pressure- measurement functionality, an air-humidity-measurement functionality, an air-temperature- measurement functionality, a carbon-dioxide-measurement functionality, a smoke-detection functionality, a vibration-detection functionality, a motion-detection functionality, a profile- depth-measurement functionality, and a level functionality (see for example Fig.5, Par.[0102]-[0103], [0124]-[0130] wherein measurement system 50 scanning by means of the laser beam 60 to carry out a distance measurement to the measurement point on the surface of target point on an object 70).
With respect to claim 15, Boeckem discloses, in Figs.1a-9b, the attachment device further comprising: the attachment device comprises a communication interface configured to transmit information to an external data device or to receive information from the external data device (see Par.[0070] wherein he scanning module according to the invention can furthermore have a data interface embodied in such a way that information, in particular angle information and/or distance information, can be transmitted from the scanning module to a device).
With respect to claim 16, Boeckem discloses, in Figs.1a-9b, the attachment device wherein the attachment-side coupling device (20) is configured set up to transmit information, in particular data information to a control device of the handheld laser distance measuring device (50) (see Par.[0070] wherein he scanning module according to the invention can furthermore have a data interface embodied in such a way that information, in particular angle information and/or distance information, can be transmitted from the scanning module to a device).
With respect to claim 17, Boeckem discloses, in Figs.1a-9b, a system comprising: a handheld laser distance measuring device configured to contactlessly measure distance between the laser distance measuring device (50) and a remote object (70) using a laser beam emitted by the handheld laser distance measuring device (50), the handheld laser distance measuring device (50) (see for example Fig.5, Par.[0102]-[0103], [0124]-[0130] wherein measurement system 50 scanning by means of the laser beam 60 to carry out a distance measurement to the measurement point on the surface of target point on an object 70) including (i) a device housing/(attachment scanner vertical house) (see for example Fig.3, Par.[0121] wherein the attachment scanner 10 includes a vertical house edge), (ii) an energy supply device/(energy supply of the attachment scanner 10) (see Par.[0111] wherein the energy supply of the attachment scanner 10 can furthermore be effected by an integrated battery), and (iii) a device-side coupling device (20) paired with the device housing, the device-side coupling device configured to reversibly arrange at least one attachment device on the handheld laser distance measuring device; and at least one attachment device configured to be arranged on the handheld laser distance measuring device (see Par.[0070], [0099], [0110] wherein measuring device (50) connected to the scanning module (10) by means of the fixing means (i.e. that measuring device 50 and scanner 10 can be reversibly disconnected by un-fixing means) e.g. to a measuring device in suitable positioning or by means of which the coupling-in of the laser beam can be carried out exactly), the at least one attachment device (10) including (i) an attachment housing, and (ii) an attachment-side coupling device (20) paired with the attachment housing and configured to reversibly arrange the attachment device at least on the laser distance measuring device, wherein at least one additional functionality is included based on the arrangement of the at least one attachment device on the handheld laser distance measuring device (see Par.[0100]-[0110] and [0128]-[0129] wherein beside distance measurement functionality; in addition, the scanning module 10 once again has a motor 14 for driving the rotation and a goniometer 13 for determining the rotation angle of the mirror 11).
6.	Claims 7-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2014/0324270 A1 hereinafter referred to as “Chan”).
With respect to claim 7, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, an attachment device for arranging on a handheld laser distance measuring device (100), in particular, a handheld laser distance measuring device (100) (see Par.[0028] wherein mobile robot to calculate or measure distances between mobile robot 100 and surrounding objects using lasers is disclosed) comprising: an attachment housing (102) (see Par.[0039]-[0040] wherein processing unit structure package or house comprising base 301 and mirror 302 is disclosed); and an attachment-side coupling device (300) paired with the attachment housing (102), and configured to reversibly arrange the attachment device at least on the handheld laser distance measuring device (100) (see Par.[0038]wherein robot 100 comprises case 300 attached (i.e. detachable) to other component of robot through ground 305), wherein at least one additional functionality is included based on the arrangement of the attachment device on the handheld laser distance measuring device (see Par.[0025] wherein functionalities other than distance measurement functionality include relevant behavior decided by the control unit 105 changes the position, the direction, the roll angle, the speed, the angular velocity, the acceleration and the acceleration angular velocity of the mobile robot 100).
With respect to claim 8, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device further comprising: an optical element (302), wherein the attachment device is configured set up to deflect an emitted laser beam of the handheld laser distance measuring device in a state arranged on the handheld laser distance measuring device (100) using the optical element (302), and wherein the deflection is at an angle of 900 (see Fig.3, Par.[0039]-[0040] wherein mirror defecting laser beam LM to 900 is shown).
With respect to claim 9, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device further comprising: a conical mirror (302) (see Par.[0043] wherein conical mirror 302 is disclosed), wherein the attachment device is configured, in a state arranged on the handheld laser distance measuring device (100), to deflect an emitted laser beam of the handheld laser distance measuring device using the conical mirror, and wherein the conical mirror projects in a laser line on a remote object across an angular range of 3600 (see Figs.2A2C, Par.[0035]-[0037] wherein the projection angle 203 to an object approaches 360 degrees).
With respect to claim 10, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device further comprising: at least one cylinder lens (401), wherein the attachment device (102) is configured, in a state arranged on the handheld laser distance measuring device (100) to deflect an emitted laser beam of the handheld laser distance measuring device using the at least one cylinder lens, and wherein the at least one cylinder lens projects a laser line on a remote object (see Par.[0044]-[0046] wherein cylindrical lens 401 similar to lens 302 simultaneously diverges the main beam L.sub.M to the dispersed beams).
With respect to claim 13, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device, further comprising: the attachment device comprises a light source (101) (see Par.[0045] wherein light emitting unit 101 is disclosed).
With respect to claim 14, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device wherein the attachment device is configured to provide an additional or alternative functionality from a list of functionalities which at least comprises: a measuring-tape functionality, a distance-measurement functionality, a temperature-measurement functionality, a moisture-measurement functionality, an air-pressure- measurement functionality, an air-humidity-measurement functionality, an air-temperature- measurement functionality, a carbon-dioxide-measurement functionality, a smoke-detection functionality, a vibration-detection functionality, a motion-detection functionality, a profile- depth-measurement functionality, and a level functionality (see Par.[0028] wherein mobile robot to calculate or measure distances between mobile robot 100 and surrounding objects using lasers is disclosed).
With respect to claim 15, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device further comprising: the attachment device comprises a communication interface configured to transmit information to an external data device or to receive information from the external data device (see Par.[0016] wherein the mobile robot 100 emits a beam similar to a line laser, globally detects an environment to obtain depth information and activates the relevant behavior of the mobile robot according to the depth information).
With respect to claim 16, Chan discloses, in Figs.1A-1B, 2A-2C and 3-5, the attachment device wherein the attachment-side coupling device is configured set up to transmit information, in particular data information to a control device of the handheld laser distance measuring device (see Par.[0016] wherein the mobile robot 100 emits a beam similar to a line laser, globally detects an environment to obtain depth information and activates the relevant behavior of the mobile robot according to the depth information).
7.	Claims 1-5, 7, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towner (US 2006/0023059 A1).
With respect to claim 1, Towner discloses, in Figs.1-12, a handheld laser distance measuring device (100) for contactless distance measurement between the handheld laser distance measuring device and a remote object (206) using a laser beam emitted by the laser distance measuring device (see Par.[0037], [0043], [0045] wherein wide-format laser imaging device 102 with actual joint locations are determined by a randomization algorithm that displaces each joint a randomly variable distance to either side of the curvilinear seam midline into photosensitive element object 206 is disclosed), comprising: a device housing (228) (see Par.[0028], [0031]-[0032] wherein scanner housing assemblies 228 are disclosed); an energy supply device; and, a device-side coupling device (104) paired with the device housing, the device-side coupling device configured to reversibly arrange at least one attachment device on the handheld laser distance measuring device (see Par.[0021], [0023]-[0025] wherein environment 100 includes scanner 102 and computer 104 which, inherently, comprise energy supply such as battery are attachable or detachably connected through network 106), wherein at least one additional functionality is included based on the arrangement of the at least one attachment device on the handheld laser distance measuring device (see Par.[0043] wherein joint/splice locator 218 functions in addition to distance determining functions are disclosed; see Par.[0051] wherein other than distance determining functions, rotational position feedback to a phase lock circuit that functions to zero out differences in the relative positions of the polygon scanners is disclosed).
With respect to claim 2, Towner discloses, in Figs.1-12, the handheld laser distance measuring device wherein the device-side coupling device (228) is configured to transmit electrical energy to an electrical energy utilization unit of the at least one attachment device arranged on the handheld laser distance measuring device (see Par.[0021], [0023]-[0025] wherein environment 100 includes scanner 102 and computer 104 which, inherently, comprise energy supply such as battery are attachable or detachably connected through network 106).
With respect to claim 3, Towner discloses, in Figs.1-12, the handheld laser distance measuring device, wherein the device-side coupling device is configured to transmit information, to the at least one attachment device arranged on the handheld laser distance measuring device or from the at least one attachment device arranged on the handheld laser distance measuring device (Par.[0032] wherein scan detector 234 provides the laser beam 222 position information to the controller 200 in order to trigger the video data stream at the correct moment).
With respect to claim 4, Towner discloses, in Figs.1-12, the handheld laser distance measuring device, further comprising: a control device (200) (see Par.[0025]-[0026], [0032] and [0050] wherein data information controller 200 is disclosed), configured to receive and/or to evaluate at least one piece of information transmitted from the at least one attachment device arranged on the handheld laser distance measuring device (Par.[0032] wherein scan detector 234 provides the laser beam 222 position information to the controller 200 in order to trigger the video data stream at the correct moment).
With respect to claim 5, Towner discloses, in Figs.1-12, the handheld laser distance measuring device wherein the control device is configured to detect an arranged state of the at least one an attachment device and/or to detect a type of the at least one attachment device.
With respect to claim 7, Towner discloses, in Figs.1-12, an attachment device for arranging on a handheld laser distance measuring device (102), in particular, a handheld laser distance measuring device (102) (see Par.[0037], [0043], [0045] wherein wide-format laser imaging device 102 with actual joint locations are determined by a randomization algorithm that displaces each joint a randomly variable distance to either side of the curvilinear seam midline is disclosed) comprising: an attachment housing (228) (see Par.[0028], [0031]-[0032] wherein scanner housing assemblies 228 are disclosed); and an attachment-side coupling device (104) paired with the attachment housing (228), and configured to reversibly arrange the attachment device at least on the handheld laser distance measuring device (102) (see Fig.1, Par.[0021]-[0025] wherein computer 104 attached (and therefore detachable) to laser printer 102 through network 106 is disclosed), wherein at least one additional functionality is included based on the arrangement of the attachment device on the handheld laser distance measuring device (see Par.[0043] wherein joint/splice locator 218 functions in addition to distance determining functions are disclosed; see Par.[0051] wherein other than distance determining functions, rotational position feedback to a phase lock circuit that functions to zero out differences in the relative positions of the polygon scanners is disclosed).
With respect to claim 10, Towner discloses, in Figs.1-12, the attachment device further comprising: at least one cylinder lens (225), wherein the attachment device is configured, in a state arranged on the handheld laser distance measuring device to deflect an emitted laser beam of the handheld laser distance measuring device using the at least one cylinder lens, and wherein the at least one cylinder lens projects a laser line on a remote object (see Fig.2, Par.[0029] wherein cylinder lenses 225 that establish the desired wave front curvature or reflection for the beams are disclosed).
With respect to claim 11, Towner discloses, in Figs.1-12, the attachment device, further comprising: at least two cylinder lenses (225), wherein the attachment device (228) is configured, in a state arranged on the handheld laser distance measuring device (102) to deflect an emitted laser beam of the handheld laser distance measuring device using the at least two cylinder lenses (225), wherein the at least two cylinder lenses (225) project two laser lines on a remote object, wherein the two laser lines are oriented with respect to one another at an angle of 900, and wherein the two laser lines intersect with one another (see Fig.2, Par.[0029]-[0033] wherein an optical system having two cylinder lenses projecting lasers beams that are shown to be perpendicular to one another and with reflections beams by polygon scanners intercept each other).
With respect to claim 12, Towner discloses, in Figs.1-12, the attachment device further comprising: at least one electrical energy utilization unit configured to be supplied with energy in a state arranged on the handheld laser distance measuring device by an energy supply device of the handheld laser distance measuring device.
With respect to claim 14, Towner discloses, in Figs.1-12, the attachment device wherein the attachment device is configured to provide an additional or alternative functionality from a list of functionalities which at least comprises: a measuring-tape functionality, a distance-measurement functionality, a temperature-measurement functionality, a moisture-measurement functionality, an air-pressure- measurement functionality, an air-humidity-measurement functionality, an air-temperature- measurement functionality, a carbon-dioxide-measurement functionality, a smoke-detection functionality, a vibration-detection functionality, a motion-detection functionality, a profile- depth-measurement functionality, and a level functionality (see Par.[0037], [0043], [0045] wherein wide-format laser imaging device 102 with actual joint locations are determined by a randomization algorithm that displaces each joint a randomly variable distance to either side of the curvilinear seam midline is disclosed).
With respect to claim 15, Towner discloses, in Figs.1-12, the attachment device further comprising: the attachment device comprises a communication interface configured to transmit information to an external data device or to receive information from the external data device (Par.[0032] wherein scan detector 234 provides the laser beam 222 position information to the controller 200 in order to trigger the video data stream at the correct moment).
With respect to claim 16, Towner discloses, in Figs.1-12, the attachment device wherein the attachment-side coupling device is configured set up to transmit information, in particular data information to a control device of the handheld laser distance measuring device (Par.[0032] wherein scan detector 234 provides the laser beam 222 position information to the controller 200 in order to trigger the video data stream at the correct moment).
With respect to claim 17, Towner discloses, in Figs.1-12, a system comprising: a handheld laser distance measuring device (102) configured to contactlessly measure distance between the laser distance measuring device and a remote object (206) using a laser beam emitted by the handheld laser distance measuring device, the handheld laser distance measuring device including (see Par.[0037], [0043], [0045] wherein wide-format laser imaging device 102 with actual joint locations are determined by a randomization algorithm that displaces each joint a randomly variable distance to either side of the curvilinear seam midline into photosensitive element object 206 is disclosed) (i) a device housing (228) (see Par.[0028], [0031]-[0032] wherein scanner housing assemblies 228 are disclosed), (ii) an energy supply device, and (iii) a device-side coupling device (104) paired with the device housing (228), the device-side coupling device (104) configured to reversibly arrange at least one attachment device on the handheld laser distance measuring device (see Par.[0021], [0023]-[0025] wherein environment 100 includes scanner 102 and computer 104 which, inherently, comprise energy supply such as battery are attachable or detachably connected through network 106); and at least one attachment device configured to be arranged on the handheld laser distance measuring device (see Par.[0043] wherein joint/splice locator 218 functions in addition to distance determining functions are disclosed; see Par.[0051] wherein other than distance determining functions, rotational position feedback to a phase lock circuit that functions to zero out differences in the relative positions of the polygon scanners is disclosed).
Citation of Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior arts of record on PTO-892, either alone or in combination, teaches all the claimed limitations of claims 1-17.
Examiner Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818